DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3-8, 10-11, 14-20, and 22-25 are pending.  
Claims 1, 3, 4, 7-8, 10-11, 14-20, and 22-25 are currently rejected.  Claims 5 and 6 remain withdrawn.

Response to Arguments
The double patenting rejection is maintained as Applicant requests that the rejection be held in abeyance until such a time that the Office provides an indication of allowable subject matter. 
Applicant remarks on page 7 of Applicant’s responses filed 05/23/2022 that Hynynen (US 20110319793) generates shockwaves at focus 602 within tissue 606 rather than in the propagating medium 604 and that Hynynen does not disclose the formation of the shockwaves outside the tissue. 
Examiner respectfully disagrees.
Examiner agrees with Applicant that the shock waves are formed at the focal region 602. However, the shock waves are additionally formed as the sinusoidal waves propagate through the nonlinear propagating medium, which reside outside the tissue. Paragraph 28 states in part that “the waveform 210 is exhibiting the effects of nonlinear propagation and distortion of the wave front as discussed above, and the peaks 212 are no longer smooth as with the peaks 202 of FIG. 2( a), but rather, a “shocked” or steepened profile and non-symmetrical waveform 210 has developed…Propagation media such as water, agar, and living tissue contain significant water content and will form such shock wave fronts…”. So, the “shocked” effects occur throughout the nonlinear propagating medium. That in fact is the purpose of the nonlinear propagating medium as indicated in paragraph 8 which states that “the nonlinear propagation allows formation of shock waves or distorted wave forms that are then favorably absorbed in the region of interest”.
Applicant further argues that Granz (US 5269292) does not remedy the deficiencies of Hynynen in terms of the timing and location of the formation of shockwaves. 
However, as indicated above, Hynynen does teach the generation of the shockwaves prior to entering the tissue and also within the tissue. 
Applicant further argues on pages 8-9 that Hynynen forms shockwaves at a focal point, and hence moving the focal point to be outside of the human tissue goes against the objective of treating the diseased volume within the tissue.
Examiner respectfully disagrees. 
As demonstrated below, the formation of the shockwaves is not limited to only the focus 602 within the tissue. The nonlinear propagating medium which is taught in paragraph 8 to reside outside the tissue is for generating shockwaves as the sinusoidal waves are propagated through the nonlinear propagating medium. So, it stands to reason that the shockwaves are formed outside the tissue. 
The modification of Hynynen by Granz does not call for moving the focus 602, as this is not necessary since the formation of the shockwaves occurs throughout the propagating medium. Rather, the modification seeks to provide the placement of the transducer 600, the propagating medium 604 and the tissue 606 in an arrangement as demonstrated in fig. 1 of Granz. 
Hynynen and Granz, in combination, teach all the limitations of claims 1, 11 and their respective dependent claims.
Therefore, the claims stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 05/23/2022, the rejection of claims 1, 3-4, 7-8, 10-11, 14-20 and 22-25 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 3-4, 7-8, 10-11, 14, 16-17, 19, 22-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen, K.H, US 20110319793, hereafter referred to as “Hynynen”, in view of Granz, et al., US 5269292, hereafter referred to as “Granz”.

Regarding claim 1, Hynynen teaches a method (see abstract) comprising: 
providing a plurality of sinusoidal acoustic waves (paragraph 27 and fig. 2) having at least one frequency between 1 MHz and 1,000 MHz (see paragraph 21)
propagating at least a portion of the acoustic waves through a shockwave medium (propagation medium in paragraph 28) 
the shockwave medium (propagation medium in paragraph 28) configured to exhibit nonlinear properties in the presence of the propagated acoustic waves to generate a plurality of shock waves (see paragraph 28 for the generated “a "shocked" or steepened profile and non-symmetrical waveform” as the sinusoidal waves propagates through the shockwave medium, that is, shockwaves form as they go through the medium) that exit a distal end (see fig. 6 for the propagation of the shockwaves from outside the tissue 606, having a boundary line, into the tissue, beyond the boundary line. While Hynynen does not show the transducer array 600 contained in a housing, Hynynen sufficiently teaches the limitation as the limitation does not provide any location, orientation or mechanical features of the housing with respect to the transducer and the tissue and Hynynen provides such illustrative relationship between the transducer and the tissue);
delivering at least a portion of said plurality of shock waves to at least one cellular structure (see focal zone or target tissue in paragraphs 43-44) comprising at least one region of heterogeneity (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that shockwaves propagated through the tissue is maximally absorbed at the target site compared to the healthy tissue);
rupturing the at least one cellular structure by continuing to deliver said plurality of shock waves (see paragraph 56). 
Hynynen does not teach a medium disposed in and contained by a shockwave housing.
Granz teaches a system for the disintegration of a calculus by delivery of shockwaves to the calculus (see col. 4, lines 50-59) including a housing 1 of fig. 1, containing water as an acoustic propagation medium (see col. 4 lines 24-40) so that “pressure pulses gradually intensify over their propagation path to form shockwaves as a consequence of the non-linear compression properties of the propagation medium” (col. 4 lines 35-38). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a housing such as Granz’s housing 1, which allows the safe focusing of the pulses on the calculi, with reduced damage to surrounding tissue (see col. 1, lines 36-50 of Granz) to Hynynen’s system because Hynynen, in paragraph 43, also discusses ways to provide the nonlinear propagation medium proximate to the target tissue or patient, such that energy deposition to the target region is accurate and is accomplished safely without damage to surrounding tissue (see paragraph 47 of Hynynen).

Regarding claim 3, Hynynen in view of Granz teaches all the limitations of claim 1 above.
Hynynen further teaches the step of varying the amplitude of the sinusoidal acoustic waves. (See paragraph 29). 

Regarding claim 4, Hynynen in view of Granz teaches all the limitations of claim 1 above.
Granz further teaches wherein the at least one cellular structure is disposed outside of the shockwave housing (see fig. 11 for the location of the medium).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Hynenen’s apparatus which describes the conversion of sinusoidal waves into shockwaves as it propagates through a medium, paragraph 43, with the arrangement of the transducer and the wave generator of Granz, for effectively propagating the desired wave to the targeted region of interest. See paragraphs 11-12 of Granz. 

Regarding claim 7, Hynynen in view of Granz teaches all the limitations of claim 1 above.
Granz further teaches wherein the plurality of shock waves are converted from the propagated sinusoidal acoustic waves in said shockwave medium (see paragraph 132 and figs. 14-17) and wherein the housing is handheld (see figs. 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Hynenen’s apparatus which describes the conversion of sinusoidal waves into shockwaves as it propagates through a medium, paragraph 43, with the arrangement of the transducer and the wave generator of Granz, for effectively propagating the desired wave to the targeted region of interest. See paragraphs 11-12 of Granz. See MPEP 2143(I)(A).

Regarding claim 8, Hynynen in view of Granz teaches all the limitations of claim 1 above.
Hynynen further teaches actuating a fist ultrasound head to provide the plurality of sinusoidal acoustic waves (see paragraphs 22-23).

Regarding claim 10, Hynynen in view of Granz teaches all the limitations of claim 1 above.
Hynynen further teaches identifying at least one target cellular structure to be ruptured prior to delivering at least a portion of shock waves to the at least one target cellular structure. (In paragraph 21, Hynynen discloses directing an ultrasound beam to a target tissue at a given location, whereby the target tissue is diseased tissue. Also see paragraph 49. Therefore, Hynynen at least suggests identifying the diseased target tissue at the given location (the target cellular structure of the instant application), prior to the delivery of the shock waves as explained in paragraph 28). 

Regarding claim 11, Hynynen teaches an apparatus (system 70 of fig. 7 and paragraph 49) comprising:
an acoustic-wave generator (paragraph 48) configured to emit sinusoidal acoustic waves (paragraph 27 and fig. 2) having at least one frequency between 1 MHz and 1,000 MHz (see paragraph 21);
a shockwave medium (propagation medium in paragraph 28); 
wherein the apparatus (system 70 of fig. 7 and paragraph 49) is configured to propagate at least a portion of the emitted sinusoidal acoustic waves though the shockwave medium to form shock waves in the shockwave medium (see paragraphs 27-28 for the generated “a "shocked" or steepened profile and non-symmetrical waveform” as the sinusoidal waves propagates through the shockwave medium, that is, shockwaves form as they go through the medium) such that the shock waves exit a distal end (see fig. 6 for the propagation of the shockwaves from outside the tissue 606, having a boundary line, into the tissue, beyond the boundary line. While Hynynen does not show the transducer array 600 contained in a housing, Hynynen sufficiently teaches the limitation as the limitation does not provide any location, orientation or mechanical features of the housing with respect to the transducer and the tissue and Hynynen provides such illustrative relationship between the transducer and the tissue); 
and wherein the formed shock waves are configured to rupture to at least one cellular structure ((see paragraph 56)) comprising at least one region of heterogeneity (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that shockwaves propagated through the tissue is maximally absorbed at the target site compared to the healthy tissue);
While Hynynen teaches a shockwave medium (propagating medium in paragraph 28) and a wave generator (paragraph 48), Hynynen does not teach propagating medium is contained by a shockwave housing and that thea e shockwave housing is coupled to the acoustic-wave generator. 
However, Granz teaches a system for the disintegration of a calculus by delivery of shockwaves to the calculus (see col. 4, lines 50-59) including a housing 1 with a shockwave generator 2 of fig. 1, containing water as an acoustic propagation medium (see col. 4 lines 24-40) so that “pressure pulses gradually intensify over their propagation path to form shockwaves as a consequence of the non-linear compression properties of the propagation medium” (col. 4 lines 35-38). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a housing such as Granz’s housing 1, which allows the safe focusing of the pulses on the calculi, with reduced damage to surrounding tissue (see col. 1, lines 36-50 of Granz) to Hynynen’s system because Hynynen, in paragraph 43, also discusses ways to provide the nonlinear propagation medium proximate to the target tissue or patient, such that energy deposition to the target region is accurate and is accomplished safely without damage to surrounding tissue (see paragraph 47 of Hynynen).

Regarding claim 14, Hynynen in view of Granz teaches all the limitations of claim 11 above.
Hynynen further teaches wherein the shockwave medium is configured to exhibit nonlinear properties in the presence of sinusoidal acoustic waves emitted from the acoustic-wave generator (see paragraph 43). 

Regarding claim 16, Hynynen in view of Granz teaches all the limitations of claim 11.
Granz further teaches wherein; the apparatus is a hand-held apparatus (see fig. 1 and col. 4 lines 50-52 which indicates that the housing is pressed against a body B of a patient for the purpose of acoustic coupling, as shown in fig. 1 as such pressing against the body means the device is configured to be handheld)
the shockwave housing (see fig. 41 defines a chamber having an input end coupled to the acoustic-wave generator (see fig. 1 for the location of the shockwave generator 2 with respect to the housing 1) and an output end (see fig. 1 for the end of the housing including the flexible sack 4) extending from the acoustic-wave generator (see fig. 1 and the description of the apparatus in col. 4, lines 24-40).
wherein the shockwave housing (housing 1 of fig. 1) further comprises an end cap (see flexible cap 4 of fig. 1) removably coupled to the output end of the chamber (see col. 4, lines 50-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a housing such as Granz’s housing 1, which allows the safe focusing of the pulses on the calculi, with reduced damage to surrounding tissue (see col. 1, lines 36-50 of Granz) to Hynynen’s system because Hynynen, in paragraph 43, also discusses ways to provide the nonlinear propagation medium proximate to the target tissue or patient, such that energy deposition to the target region is accurate and is accomplished safely without damage to surrounding tissue (see paragraph 47 of Hynynen).


Regarding claim 17, Hynynen in view of and Granz teaches all the limitations of claim 16 above.
Granz further teaches wherein the end cap is configured to attenuate a shock wave exiting the end cap by less than twenty percent (see col. 4, lines 50-59 which indicates that the flexible sack 4 is for acoustic coupling and so while Granz does not explicitly say that flexible sack attenuates the shockwaves by less than 20 percent, it is obvious that its use as an acoustic coupler achieves the attenuation threshold of less than 20 percent for use in propagating shockwaves into the tissue B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a housing such as Granz’s housing 1 including the flexible sack 4, which allows the safe focusing of the pulses on the calculi, with reduced damage to surrounding tissue (see col. 1, lines 36-50 of Granz) to Hynynen’s system because Hynynen, in paragraph 43, also discusses ways to provide the nonlinear propagation medium proximate to the target tissue or patient, such that energy deposition to the target region is accurate and is accomplished safely without damage to surrounding tissue (see paragraph 47 of Hynynen).

Regarding claim 19, Hynynen in view of Granz teaches all the limitations of claim 11 above.
Hynynen further teaches wherein the acoustic-wave generator comprises an ultrasound head. (See paragraph 48).

Regarding claim 22, Hynynen teaches a method (see abstract) comprising: 
forming at least one shock wave (propagating medium in paragraph 28) by propagating at least one sinusoidal acoustic wave (paragraph 27 and fig. 2) having a frequency between 1 MHz and 1000 MHz (see paragraph 21) through a shockwave medium  (propagation medium in paragraph 28),
 the shockwave medium (propagating medium in paragraph 28) configured to exhibit nonlinear properties in the presence of the propagated sinusoidal acoustic wave (see paragraph 28); and 
delivering shock waves formed by said propagation (see delivery of the acoustic waves that steepen as it propagates through the medium and to the target tissue in paragraphs 43-44) and exiting a distal end to at least one cellular structure (see fig. 6 for the propagation of the shockwaves from outside the tissue 606, having a boundary line, into the tissue, beyond the boundary line. While Hynynen does not show the transducer array 600 contained in a housing, Hynynen sufficiently teaches the limitation as the limitation does not provide any location, orientation or mechanical features of the housing with respect to the transducer and the tissue and Hynynen provides such illustrative relationship between the transducer and the tissue) comprising at least one region of heterogeneity (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that shockwaves propagated through the tissue is maximally absorbed at the target site compared to the healthy tissue) until the at least one cellular structure ruptures (see paragraph 56).
Hynynen does not teach that the shockwave medium is disposed in and contained by a shockwave housing.
Granz teaches a system for the disintegration of a calculus by delivery of shockwaves to the calculus (see col. 4, lines 50-59) including a housing 1 of fig. 1, containing water as an acoustic propagation medium (see col. 4 lines 24-40) so that “pressure pulses gradually intensify over their propagation path to form shockwaves as a consequence of the non-linear compression properties of the propagation medium” (col. 4 lines 35-38). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a housing such as Granz’s housing 1, which allows the safe focusing of the pulses on the calculi, with reduced damage to surrounding tissue (see col. 1, lines 36-50 of Granz) to Hynynen’s system because Hynynen, in paragraph 43, also discusses ways to provide the nonlinear propagation medium proximate to the target tissue or patient, such that energy deposition to the target region is accurate and is accomplished safely without damage to surrounding tissue (see paragraph 47 of Hynynen).

Regarding claim 23, Hynynen in view of Granz teaches all the limitations of claim 11 above.
Granz further teaches wherein the shockwave medium  occupies all of a cavity defined by the shockwave housing (see fig. 1 and col. 4, lines 31-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a housing such as Granz’s housing 1, which allows the safe focusing of the pulses on the calculi, with reduced damage to surrounding tissue (see col. 1, lines 36-50 of Granz) to Hynynen’s system because Hynynen, in paragraph 43, also discusses ways to provide the nonlinear propagation medium proximate to the target tissue or patient, such that energy deposition to the target region is accurate and is accomplished safely without damage to surrounding tissue (see paragraph 47 of Hynynen).

Regarding claim 25, Hynynen view of Granz teaches all the limitations of claim 22 above.
Hynynen further teaches the step of actuating a first acoustic wave generator to provide the at least one sinusoidal acoustic waves (see paragraph 48).


Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen in view of Granz, as applied to claim 11, and further in view of Coussios, et al, US 20120271169, hereafter referred to as “Coussios”.

Regarding claim 15, Hynynen in view of Granz teaches all the limitations of claim 11 above.
Hynynen in view of Granz fail to teach wherein the shockwave medium comprises bubbles. 
However, Coussios teaches introduction of microbbubles into a medium to generate a nonlinear medium (see paragraph 86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus, as modified by Granz, with Coussious’ microbubbles to obtain the nonlinear properties of the medium for propagating the shockwave. See paragraph 86 of Coussios. 

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen in view of Granz, as applied to claim 11 above, and further in view of Fernando et al, “A Nonlinear Computational Method for the Propagation of Shock Waves in Aero-engine Inlets Towards a new Model for Buzz-saw Noise Prediction”, 15th AIA A/CEAS Aeroacoustics Conference (May 2009) pp. 1-18, hereafter referred to as “Fernando” (cited in the action dated 10/20/2016). 

Regarding claim 18, Hynynen in view of Granz teaches all the limitations of claim 11 above.
Hynynen teaches wherein the length of shockwave medium through which the emitted acoustic waves propagate is greater than or equal to L for at least one wavelength of acoustic waves that the acoustic-wave generator is configured to emit, (see figs. 2 and 4 and paragraphs 27 and 35)  
However, Hynynen in view of Granz does not indicate that length L of the propagating medium is determined by the following equation:

    PNG
    media_image1.png
    68
    222
    media_image1.png
    Greyscale

where Є = nonlinear parameter of shockwave medium; ω = frequency of acoustic wave; ρo = density of the shockwave medium; λ = wavelength of acoustic wave; ϲo = velocity of sound in the shockwave medium; P0 = pressure amplitude in shockwave medium; and Mω = acoustic mach number = P0 + (c02 ρ0).
However, Fernando teaches the determination of a length L of a wavelength of a sinusoidal acoustic wave propagated through a medium using equation 2 on page 2. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the length of Hynynen’s propagating medium as modified by Granz based on the wavelength of the shockwave as determined by Fernando to ensure that the shockwaves are effectively propagated through the fluid medium within the housing. See fourth paragraph of page 2 of Fernando. 

Regarding claim 20, Hynynen in view of Granz and Fernando teaches all the limitations of claim 18 above.
Hynynen further teaches wherein the shockwave medium has a Goldberg number of greater than or equal to 1 wherein the Goldberg number is determined by dividing the length of the shockwave medium by an absorption length of the shockwave medium. (Hynynen teaches in paragraph 28 that the fluid medium is water, agar or living tissue. As indicated by the specification in paragraph 55 (see the PG Pub Version), the Goldberg number of water is greater than 1, therefore, Hynynen inherently teaches that the medium has a Goldberg number of greater than 1). 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynynen in view of Granz, as applied to claim 22 above, and further in view of Tosaya, et al., US 20060094988, hereafter referred to as “Tosaya”.

Regarding claim 24, Hynynen in view of Granz teaches all the limitations of claim 22 above.
Hynynen in view of Granz fail to teach wherein: the at least one sinusoidal acoustic waves are generated at a proximal end of the shockwave housing; and the proximal end of the shockwave housing is opposite the distal end of the shockwave housing. 
However, see fig. 1C and paragraph 60 of Tosaya.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Hynynen’s apparatus, as modified by Granz with Tosaya’s lens to effectively deliver the signal to the target. See paragraph 60. 

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-60 of copending Application No. 13/574228 (U.S. P.G.  Pub. No. 20130046207 A1) in view of Hynynen, K.H, US 20110319793. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 

Instant Application
Copending Application 13/574228
1. (Currently amended) A method comprising: providing a plurality of sinusoidal acoustic waves having at least one frequency between 1 MHz and 1,000 MHz; propagating at least a portion of the sinusoidal acoustic waves through a shockwave medium disposed in and contained by a shockwave housing, the shockwave medium configured to exhibit nonlinear properties in the presence of the propagated sinusoidal acoustic waves to generate a plurality of shock waves that exit a distal end of the shockwave housing; and delivering at least a portion of said plurality of shock waves to at least one cellular structure comprising at least one region of heterogeneity; and rupturing the at least one cellular structure by continuing to deliver said plurality of shock waves, wherein the plurality of shock waves are generated in the shockwave medium.


56. (Currently Amended) A method of generating therapeutic shock waves, comprising: 
providing a plurality of sinusoidal acoustic waves having at least one frequency of at least 1 MHz; 

propagating at least a portion of the acoustic waves through a shockwave medium disposed in and contained by a shockwave housing, the shockwave medium configured to exhibit nonlinear properties in the presence of the propagated acoustic waves; and 
generating one or more shock waves from said propagation of at least the portion of the acoustic waves through the shockwave medium such that the shock waves exit a distal end of the shockwave housing.
13/574228 does not recite delivering at least a portion of said plurality of shock waves to at least one cellular structure comprising at least one region of heterogeneity; and rupturing the at least one cellular structure by continuing to deliver said plurality of shock waves.
delivering at least a portion of said plurality of shock waves to at least one cellular structure (see focal zone or target tissue in paragraphs 43-44) comprising at least one region of heterogeneity (Paragraph 45 describes that the tissue at or near the target region has different absorption coefficient so that shockwaves propagated through the tissue is maximally absorbed at the target site compared to the healthy tissue);
rupturing the at least one cellular structure by continuing to deliver said plurality of shock waves (see paragraph 56). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure 13/574228 to apply the shock wave to a cellular structure the way Hynynen teaches for faster treatment sessions. See paragraph 7 of Hynynen. 

3. (Previously Presented) The method of claim 1 further comprising the step of varying the frequency of the sinusoidal acoustic waves.
57. (Previously Presented) The method of claim 56 further comprising the step of varying the frequency of the acoustic waves.
7. (Original) The method of claim 1 wherein the plurality of shock waves are converted from the propagated sinusoidal acoustic waves in said shockwave medium and wherein the housing is a handheld device.
59. (Previously Presented) The method of claim 56 wherein the one or more shock waves are generated in said shockwave medium.
8. (Currently Amended) The method of claim 1 further comprising the step of actuating a first acoustic wave generator ultrasound head to provide the plurality of sinusoidal acoustic waves.
60. (Previously Presented) The method of claim 56 further comprising the step of actuating a first acoustic wave generator to provide the plurality of acoustic waves.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793 

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793